EXHIBIT 10.2
AMENDMENT NO. 1
TO THE
POLYONE SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated Effective December 31, 2007)
          PolyOne Corporation (the “Company”) hereby adopts this Amendment No. 1
to the PolyOne Supplemental Retirement Benefit Plan (As Amended and Restated
Effective December 31, 2007) (the “Plan”), effective March 20, 2009. Words and
phrases used herein with initial capital letters that are defined in the Plan
are used herein as so defined.
I.
Section 8 of the Plan is hereby amended in its entirety to read as follows:
“SECTION 8. EMPLOYER CONTRIBUTIONS
As of each payroll period, the Employer shall allocate to the account of each
Participant an amount equal to the difference between, (a) the retirement
contributions that would otherwise be contributed on behalf of the Participant
under Section 4.2(b) of the Retirement Plan if the provisions of the Retirement
Plan were administered without regard to the limitations imposed by
Sections 401(a)(17) and 415 of the Code and (b) the retirement contributions
made on his or her behalf under the Retirement Plan for such payroll period.”
II.
          The first sentence of Section 11 of the Plan is hereby amended in its
entirety to read as follows:
“A Participant shall be 100% vested in that portion of his or her account which
is attributable to elective deferrals made under Section 5, employer matching
contributions made under Section 7 and the employer contributions made prior to
March 21, 2009 under Section 8 that correspond to transition contributions under
Section 4.2(c) of the Retirement Plan.”
[Signature on Following Page]

 



--------------------------------------------------------------------------------



 



EXECUTED as of the 15th day of January, 2009.

            POLYONE CORPORATION
      By:           Gordon D. Harnett        Title:   Chair, Compensation and
Governance Committee   

2